WELLFORD, Circuit Judge,
concurring.
I concur in the opinion of the court, but I would agree with the district court that the “reasonable relationship” standard under Turner v. Safley, 482 U.S. 78, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987), is applicable under the circumstances of this case.
As the majority opinion notes, the plaintiffs argue that the district court should have applied the heightened scrutiny utilized in United States v. Virginia, 518 U.S. 515, 116 S.Ct. 2264, 135 L.Ed.2d 735 (1996), rather than the Turner reasonable relationship standard, because this case involves gender-based classifications. Indeed, the Court in Virginia held that “‘[a]ll gender-based classifications today warrant ‘heightened scrutiny.’ ” 518 U.S. at 555, 116 S.Ct. 2264. In that case, the Court dealt with the exclusively male admission policy of the Virginia Military Institute (“VMI”), the sole single-sex school among Virginia’s public institutions of higher learning. The Court determined that the categorical exclusion of women from VMI denied equal protection to women, and that creating a separate but unequal institution for women did not cure the constitutional violation. See id. at 534, 116 S.Ct. 2264.
The Court in Virginia, however, was not presented with a claim arising out of a prison setting, as is the situation in the present case. The Court in Turner dealt with practices at a Missouri correctional institution, which houses both male and female prisoners, that allegedly interfered with the inmates’ constitutional rights. One regulation restricted the correspondence between inmates at different institutions, allegedly violating the inmates’ First Amendment rights, and the other regulation permitted an inmate to marry only with the permission of the superintendent of the prison, which permission was to be given only “when there are compelling reasons to do so.” Turner, 482 U.S. at 82, 107 S.Ct. 2254 The district court had held that both regulations were unconstitutional, see 586 F.Supp. 589 (W.D.Mo.1984), and the Eighth Circuit Court of Appeals affirmed, applying strict scrutiny in deter*567mining whether the regulations were constitutional, see 111 F.2d 1307 (8th Cir.1985).
The Supreme Court reversed and held that the district court had applied the wrong standard in evaluating the constitutionality of the regulations. The Court began its analysis by recognizing that “[p]rison walls do not form a barrier separating prison inmates from the protections of the Constitution,” and that prisoners are protected against “discrimination under the Equal Protection Clause of the Fourteenth Amendment.” Turner, 482 U.S. at 84, 107 S.Ct. 2254. The Court went on to explain, however, that in a prison setting, courts must accord more deference to the appropriate prison authorities. The Court cited Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974), in reaching that conclusion:
“[C]ourts are ill equipped to deal with the increasingly urgent problems of prison administration and reform.” [Martinez, 416 U.S.] at 405, 94 S.Ct. 1800. As the Martinez Court acknowledged, “the problems of prisons in America are complex and intractable, and, more to the point, they are not readily susceptible of resolution by decree.” Id., at 404-405, 94 S.Ct. 1800. Running a prison is an inordinately difficult undertaking that requires expertise, planning, and the commitment of resources, all of which are peculiarly within the province of the legislative and executive branches of government. Prison administration is, moreover, a task that has been committed to the responsibility of those branches, and separation of powers concerns counsel a policy of judicial restraint. Where a state penal system is involved, federal courts have, as we indicated in Martinez, additional reason to accord deference to the appropriate prison authorities. See id., at 405, 94 S.Ct. 1800.
Id. at 84-85, 107 S.Ct. 2254 In light of those concerns, the Court formulated “a standard of review for prisoners’ constitutional claims that is responsive both to the ‘policy of judicial restraint regarding prisoner complaints and [to] the need to protect constitutional rights.’ ” Id. at 85, 107 S.Ct. 2254 (quoting Martinez, 416 U.S. at 406, 94 S.Ct. 1800). Ultimately, the Court held that “when a prison regulation impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably related to legitimate penological interests.” Id. at 89, 107 S.Ct. 2254. I do not believe the Court in Virginia undercut the continued viability of the holding in Turner, which by its own terms applies in all cases involving prisoners’ rights. I would conclude, therefore, that the plaintiffs’ constitutional claims in this case should have been scrutinized under the “reasonable relationship” standard set out in Turner.
In any event, I also concur in the majority’s conclusion that it is unnecessary to determine which standard is applicable here, because the evidence supports the district court’s conclusion that no disparity currently exists between the opportunities afforded to men and women inmates in the Michigan prison system. If any such disparity continued to exist, however, I would have applied the “reasonable relationship” test of Turner in determining whether the disparity was unconstitutional.
Accordingly, I concur.